         Exhibit 10.1

THE SECURITIES REFERRED TO HEREIN HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY
STATE.  THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE SOLD, MORTGAGED, PLEDGED, HYPOTHECATED OR OTHERWISE
TRANSFERRED OR OFFERED TO BE SO TRANSFERRED EXCEPT AS PERMITTED UNDER THE ACT
AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.

SECURITIES PURCHASE & EXCHANGE AGREEMENT

This SECURITIES PURCHASE & EXCHANGE AGREEMENT (this “Agreement”) is entered into
as of December 10, 2018 between Richard S. Ressler, an individual or his
assignee (“Buyer”), Presbia USA, Inc., a Delaware corporation (“Presbia USA”),
and Presbia PLC, an Irish incorporated public limited company (“Presbia PLC” and
with Presbia USA, the “Companies” and individually, a “Company” and, together
with Buyer, the “Parties” and individually, a “Party”).

RECITALS

A.The amended and restated memorandum and articles of association of Presbia PLC
dated 3 August 2017 were filed with the Registrar of Companies in Ireland on
September 5, 2017 (the “Constitution”).

B.Presbia PLC has an authorized share capital of US$400,000 and €40,000 divided
into 350,000,000 ordinary shares of US$0.001 each (the “Ordinary Shares”),
50,000,000 preferred shares of US$0.001 each (the “Preferred Shares”) and 40,000
deferred ordinary shares of €1.00 each.

C.The amended and restated certificate of incorporation of Presbia USA (the
“Certificate”) was filed in the office of the Delaware Secretary of State on
April 13, 2018.

D.Presbia USA has 13,000 shares of stock authorized in its Certificate divided
into 5,000 shares of common stock each with a par value of US$0.01 per share
(the “USA Common Stock”) and 8,000 shares of Preferred Stock each with a par
value of US$0.01 per share (the “USA Old Preferred Shares”).  

E.The parties acknowledge that Buyer and/or his affiliates own approximately 60%
of the issued and outstanding shares of the Ordinary Shares of
Presbia PLC.  Presbia PLC owns directly (following completion of the corporate
reorganization implemented pursuant to the Share Exchange and Contribution
Agreement attached as Exhibit F hereto pursuant to Section 2.2(h) hereof) all of
the issued and outstanding shares of USA Common Stock.  Pursuant to the Stock
Purchase Agreement dated April 12, 2018, (i) Buyer had purchased, and Presbia
PLC had issued to Buyer, an aggregate of 100 shares of Preferred Stock of
Presbia PLC (the “PLC Old Preferred Shares”) for aggregate proceeds of
US$100,000 (the “PLC Old Preferred Shares





--------------------------------------------------------------------------------

 

 

Proceeds”), and (ii) Buyer had purchased, and Presbia USA had issued to Buyer,
an aggregate of 4,900 USA Old Preferred Shares.

F.Buyer desires to invest in (i) Presbia USA by providing a US$3,500,000 secured
loan to Presbia USA, (ii) Presbia PLC by purchasing 100 newly-designated
Preferred Shares in Presbia PLC (as such newly-designated Preferred Shares are
authorized pursuant to the Subscription Letter in the manner described in this
Agreement, the “PLC New Preferred Shares”), with the proceeds of the PLC New
Preferred Shares being applied to redeem and cancel all 100 of the PLC Old
Preferred Shares, (iii) Presbia PLC by acquiring warrants to purchase Ordinary
Shares of Presbia PLC, and (iv) Presbia USA by exchanging all 4,900 of Buyer’s
USA Old Preferred Shares for 5,239 shares of a newly-designated class of
preferred shares in Presbia USA (as such newly-designated preferred shares are
authorized pursuant to the Restated Certificate in the manner described in this
Agreement, the “USA New Preferred Shares”), on the terms and conditions set
forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties herein contained, the Parties hereby agree as
follows:

AGREEMENT

1.LOAN, SECURITIES TRANSACTIONS & CLOSING.

1.1Presbia USA Loan; Share Purchases, Redemptions & Exchanges; Warrants.

1.1.1Presbia USA Loan.  Upon and subject to the terms and conditions set forth
in this Agreement, at the Closing (as hereinafter defined), Buyer shall provide
and fund to Presbia USA a secured loan in the principal amount of US$3,500,000
(the “Presbia USA Loan”), on the terms set out in the loan agreement (the “Loan
Agreement”) to be entered into by Buyer and Presbia USA in the form of Exhibit
A.

1.1.2Presbia PLC Shares.  Upon and subject to the terms and conditions set forth
in this Agreement, at the Closing, Buyer shall also subscribe for and
Presbia PLC shall allot and issue to Buyer, for aggregate proceeds of US$100,000
(the “PLC New Preferred Shares Proceeds”), 100 PLC New Preferred Shares of
Presbia PLC with the rights set out in the subscription letter (the
“Subscription Letter”) to be entered into by Buyer and Presbia PLC in the form
of Exhibit B.  Buyer consents to its name being entered in the register of
members of Presbia PLC in respect of the PLC New Preferred Shares to be
subscribed by it (or its nominee) and agrees that it will take such shares with
the benefit of the rights and subject to the restrictions set out in the
Subscription Letter and/or Constitution.  Upon the effectiveness of the Closing,
without any further action by any Party, all of the PLC Old Preferred Shares
shall be redeemed out of the proceeds of the PLC New Preferred Shares Proceeds,
for an amount equal to the PLC Old Preferred Shares Proceeds (being the “PLC
Redemption Price”), and cancelled in accordance with the terms of issue of the
PLC Old Preferred Shares, the Constitution and sections 105(2)(b) and 106 of the
Companies Act of Ireland, as amended.  Buyer agrees that the PLC Redemption
Price represents satisfaction in full of all obligations of Presbia PLC in
respect of the PLC Old Preferred Shares, and waives compliance with any notice
or other procedures specified

-2-

 

--------------------------------------------------------------------------------

 

 

in the instruments governing the PLC Old Preferred Shares or otherwise in
connection with such redemption and cancellation.

1.1.3Presbia PLC Warrants.  Presbia PLC shall also, at the Closing, issue to
Buyer warrants in the form of Exhibit C attached hereto (the “Warrants”) to
purchase 14,731,667 Ordinary Shares of Presbia PLC (the “Warrant Shares”), at a
price of US$0.60 per Ordinary Share.

1.1.4Presbia USA Preferred Stock.  Upon and subject to the terms and conditions
set forth in this Agreement, effective as of the Closing, Buyer shall exchange
all 4,900 of the USA Old Preferred Shares for 5,239 USA New Preferred Shares
with the rights set out in the amended and restated certificate of incorporation
to be executed by Presbia USA and filed in the office of the Delaware Secretary
of State (the “Restated Certificate”) in the form of Exhibit D attached
hereto.  Buyer consents to its name being entered in the stock registry of
Presbia USA in respect of the USA New Preferred Shares to be subscribed by it
(or its nominee) and agrees that it will take such shares with the benefit of
the rights and subject to the restrictions set out in the Restated
Certificate.  Upon the effectiveness of the Closing, without any further action
by any Party, the USA Old Preferred Shares shall be exchanged for (and
automatically converted into) the USA New Preferred Shares and the designations
for the USA Old Preferred Shares shall be eliminated from the Certificate, as
provided in the Restated Certificate. Buyer agrees that the delivery of the USA
New Preferred Shares pursuant to this Section 1.1.4 (in exchange for the USA Old
Preferred Shares, which are being surrendered and cancelled pursuant to this
Agreement) represents satisfaction in full of all obligations of Presbia USA in
respect of the USA Old Preferred Shares, and Buyer unconditionally and
irrevocably waives any and all rights, claims or interests in respect of the USA
Old Preferred Shares so exchanged, surrendered and cancelled, whether arising
from the Certificate or otherwise.

1.2Flow of Funds.  The aggregate cash amount to be paid by Buyer at Closing
hereunder consists of US$3,500,000 representing the funding of the principal
amount of the Presbia USA Loan (the “Presbia USA Loan Amount”).  Buyer shall pay
to Presbia USA the Presbia USA Loan Amount at the Closing on the Closing Date in
immediately available funds.  The US$100,000 purchase price to be paid by Buyer
to purchase the PLC New Preferred Shares shall be set off against the US$100,000
to be paid by Presbia PLC in respect of the redemption and cancellation of the
PLC Old Preferred Shares.  In connection with Buyer’s surrender of his USA Old
Preferred Shares to Presbia USA in exchange for the USA New Preferred Shares, no
additional cash payment or other consideration shall be required in respect of
such exchange.  No additional cash payment or other consideration shall be
required with respect to issuance of the Warrants.

1.3Conversion Mechanism.  To the extent permitted by applicable law (including
laws in respect of creditors’ rights), Buyer shall have the option to convert
all or part of the accrued value of the USA New Preferred Shares into a secured
loan to Presbia USA on terms substantially similar to the Presbia USA Loan
issued pursuant to Section 1.1.1 of this Agreement.  The accrued value of such
USA New Preferred Shares shall be equal to the sum of the Original Issue Price
(as defined in the Restated Certificate) paid for such shares and the accrued
but unpaid dividend on such shares that would be payable if a Liquidation Event
(as defined in the Restated Certificate) had occurred and the proceeds
distributed to Buyer as of the date of the conversion pursuant to this Section
1.3.

-3-

 

--------------------------------------------------------------------------------

 

 

 

2.CLOSING.

2.1Closing.  The consummation of the funding of the Presbia USA Loan, the
purchase and sale of the PLC New Preferred Shares, the redemption and
cancellation of the PLC Old Preferred Shares, the exchange of the USA Old
Preferred Shares for the USA New Preferred Shares, and the issuance of the
Warrants, in each case as provided for in this Agreement (the “Closing”), shall
take place at the offices of Buyer at 1:00 p.m. on the date hereof, or at such
other place, time or date as the Parties may agree (the “Closing Date”).  The
PLC New Preferred Shares and the USA New Preferred Shares are sometimes referred
to as the “Shares.” For this, and all other purposes of this Agreement, time
shall be considered of the essence.

2.2Closing Deliveries.  At the Closing:

2.2.1Presbia PLC and/or Presbia USA, as applicable, shall deliver, or cause to
be delivered, to Buyer the following documents (each, a “Company’s Closing
Document”):

(a)the Loan Agreement in respect of the Presbia USA Loan executed by Presbia
USA;

(b)the security documents including a Guaranty (the “Loan Guaranty”) in respect
of the Presbia USA Loan in such form as mutually agreed between the Parties
(collectively, including the Loan Guaranty, the “Security Documents”), executed
by the party or parties thereto;

(c)a share certificate executed by Presbia PLC in the name of Buyer in respect
of the PLC New Preferred Shares;

(d)a share certificate executed by Presbia USA in the name of Buyer in respect
of the USA New Preferred Shares;

(e)the Restated Certificate, fully executed and ready for filing with the
Delaware Secretary of State;

(f)the Warrants;

(g)a guaranty in respect of the USA New Preferred Shares in the form of
Exhibit E (the “Preferred Stock Guaranty”), fully executed by Presbia PLC;

(h)the Share Exchange and Contribution Agreement in the form of Exhibit F (the
“Share Exchange and Contribution Agreement”), executed by each of Presbia PLC,
Presbia Ireland, Limited and Presbia USA;

(i)a certificate executed by the secretary of Presbia PLC containing a
resolution of Presbia PLC’s board of directors authorizing the execution of this
Agreement and all instruments to be executed by Presbia PLC in connection with
the transactions

-4-

 

--------------------------------------------------------------------------------

 

 

contemplated by this Agreement and confirming the names of all officers and
directors of Presbia PLC;

(j)a certificate executed by the secretary of Presbia USA containing a
resolution of Presbia USA’s board of directors authorizing the execution of this
Agreement and all instruments to be executed by Presbia USA in connection with
the transactions contemplated by this Agreement and confirming the names of all
officers and directors of Presbia USA;

(k)a letter of status in respect of Presbia PLC from the Irish Companies
Registration Office dated as of a date within thirty (30) days of the Closing
Date; and

(l)a certificate of good standing of Presbia USA issued by the Delaware
Secretary of State no more than thirty (30) days prior to the Closing.

2.2.2Presbia USA shall deliver, or cause to be delivered, to Buyer the following
documents (collectively, the “Company’s Closing Documents”):

2.2.3Buyer shall deliver or cause to be delivered to the Companies the following
deliveries and documents (collectively, the “Buyer’s Closing Documents”):

(a)the Presbia USA Loan Amount by wire transfer of immediately available funds
to the account specified by Presbia USA;

(b)the Loan Agreement and the Security Documents executed by Buyer;

(c)the certificates representing the PLC Old Preferred Shares and the USA Old
Preferred Shares (to the extent, in each case, certificates were previously
issued in respect of such shares), in each case duly endorsed and accompanied by
such other duly executed documents as requested by the Companies in connection
with the redemption (in the case of the PLC Old Preferred Shares) or exchange
(in the case of the USA Old Preferred Shares) and cancellation of such shares;
and

(d)a certificate executed by the Secretary or other authorized officer of Buyer
certifying the accuracy of the respective representations and warranties of
Buyer herein at and as of the Closing Date and that Buyer has performed and
complied with all covenants and conditions required to be performed or complied
with hereunder prior to or at the Closing.

2.2.4Each of the Parties shall take any and all further lawful actions and
deliver to the other or file such other documents, instruments, certificates,
and opinions as may be required by this Agreement or applicable law or as
otherwise necessary to consummate the transactions contemplated by this
Agreement (collectively, the “Transactions”).

-5-

 

--------------------------------------------------------------------------------

 

 

3.REPRESENTATIONS AND WARRANTIES OF PRESBIA PLC.  The Companies hereby jointly
and severally represent and warrant to Buyer as of the date hereof:

3.1Incorporation and Existence.

3.1.1Presbia PLC is a company duly incorporated and validly existing under the
laws of Ireland.  Presbia PLC has the legal right and full power and authority
to carry on its business and activities as currently being carried on.

3.1.2Presbia PLC and each of its subsidiaries (including without limitation
Presbia USA) are in good standing (where such concept is recognized in any
applicable jurisdiction) as a foreign corporation in all jurisdictions required
to carry on such entity’s business, except where the failure to be so qualified
or in good standing, as the case may be, could not have or reasonably be
expected to result in:  (i) a material adverse effect on the legality, validity
or enforceability of this Agreement, (ii) a material adverse effect on the
results of operations, assets, business or condition (financial or otherwise) of
Presbia PLC and the subsidiaries, taken as a whole, or (iii) a material adverse
effect on Presbia PLC’s ability to perform in any material respect on a timely
basis its obligations under this Agreement (any of (i), (ii) or (iii), a
“Material Adverse Effect”).

3.1.3Presbia PLC has delivered to Buyer a copy of Company’s Constitution, as
currently in effect (the “PLC Organizational Documents”).

3.1.4Presbia USA is a company duly incorporated and validly existing under the
laws of the state of Delaware and is qualified to do business in the state of
California.  Presbia USA has the legal right and full power and authority to
carry on its business and activities as currently being carried on.

3.1.5Presbia USA has delivered to Buyer a copy of Company’s Certificate, as
currently in effect (the “USA Organizational Documents” and together with the
PLC Organizational Documents, the “Organizational Documents”).

3.2Authority; No Conflict.

3.2.1Each of this Agreement and each Company’s Closing Documents constitute the
legal, valid and binding obligation of the Companies, enforceable against the
Companies in accordance with their terms, except (i) as such enforceability may
be limited by general equitable principles and applicable bankruptcy,
insolvency, moratorium, fraudulent conveyance laws and other claims affecting
creditors generally and (ii) as such enforceability may be limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies.  Each Company has the right, power, authority and capacity
to execute and deliver each of this Agreement and such Company’s Closing
Documents to which it is a party, and to perform its obligations hereunder and
thereunder.  The execution and delivery by each Company of this Agreement and
such Company’s Closing Documents, and the consummation of the Transactions have
been authorized by all necessary corporate action on the part of such
Company.  This Agreement has been duly executed and delivered by the parties
thereto (other than Buyer).

-6-

 

--------------------------------------------------------------------------------

 

 

3.2.2Neither the execution and delivery of this Agreement, any of each Company’s
Closing Documents, nor the consummation or performance of any of the
Transactions by Presbia PLC will, directly or indirectly:

(a)(A) violate or conflict with any provision of the Organizational Documents of
either Company; (B) result in (with or without notice or lapse of time) a
violation or breach of, or conflict with or constitute a default or result in
the termination or in a right of termination or cancellation of, or accelerate
the performance required by, or require notice under, any agreement, promissory
note, lease, instrument or arrangement to which either Company, or any of the
assets of either Company is bound or result in the creation of any liens,
mortgages, pledges, deeds of trust, security interests, options, rights of first
refusal, charge, encumbrance or other adverse claim or interest of any kind
(collectively, the “Liens”) upon either Company or any of the assets of either
Company; (C) violate any order, writ, judgment, injunction, ruling, award or
decree of any federal, state, local or foreign government, court, arbitrator,
administrative agency or commissioner, or other governmental authority or
instrumentality (“Governmental Entity”); (D) violate any statute, law or
regulation of any jurisdiction as such statute, law or regulation that relates
to either Company, or any of the assets of either Company; or (E) result in
cancellation, modification, revocation or suspension of any permits, licenses,
registrations, consents, approvals, authorizations or certificates issued or
granted by any Governmental Entity which are held by or granted to either
Company or which are necessary for the conduct of the Business, except in the
case of each of clauses (B), (C), (D) and (E), such as could not have or
reasonably be expected to result in a Material Adverse Effect.; or

(b)Neither Company is required to give any notice to or obtain any approval,
consent, ratification, waiver or other authorization from any person or entity
(including, without limitation, any Governmental Entity) in connection with (i)
the execution and delivery of this Agreement or any of each Company’s Closing
Documents, or (ii) the consummation or performance of any of the Transactions,
other than:  (i) application(s) to the applicable trading market for the listing
of the Warrant Shares for trading thereon in the time and manner required
thereby, and (ii) such filings as are required to be made under applicable state
securities laws (collectively, the “Required Approvals”).

3.3Known Liabilities.  Except as disclosed in Presbia PLC’s filings with SEC or
as otherwise disclosed in writing to Buyer, neither Company has any material
liabilities, whether asserted or unasserted, whether absolute or contingent,
whether accrued or unaccrued, whether liquidated or unliquidated, whether due or
to become due (“Liabilities”).

3.4Books and Records.  The General Ledger for the calendar years 2016 and 2017,
and the minute books and statutory books of each Company, all of which have been
made available to Buyer, are complete as to all material items, and no meeting
of any shareholders, board of directors, or committee has been held for which
minutes have not been prepared and are not contained in such minute books.

3.5Title to Properties; Liens.  Neither Company owns any fee interest in any
real property, facility, building, plant, factory, office warehouse or other
real property or improvement (collectively, “Real Property”).

-7-

 

--------------------------------------------------------------------------------

 

 

3.6Orders; Legal Proceedings.  Except as may have been disclosed in writing to
Buyer, there are no outstanding orders, judgments, injunctions, writs, consents,
awards, decrees or other judicial mandates of any Governmental entity against or
involving either Company.

3.7Taxes.  Except for matters that would not, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect, each
Company has duly filed all tax reports and returns required to be filed by it
and has duly paid all taxes and other charges due or claimed to be due from it
by federal, state, local or foreign taxing authorities (including, without
limitation, those due in respect of the properties, income, franchises,
licenses, sales or payrolls of such Company) (“Taxes”), or if not, the reserves,
if any, for Taxes reflected in the Closing Date Balance Sheet are adequate to
cover such unpaid Taxes.  All tax returns filed by each Company are true,
correct and complete in all material respects.  All taxes that each Company is
or was required by law to withhold or collect have been duly withheld or
collected and, to the extent required, have been paid to the proper governmental
body or other person.  There is no claim, audit, action, suit, proceeding or
investigation with respect to taxes in any material amount due or claimed to be
due from each Company or any tax return filed or required to be filed by either
Company pending or threatened against or with respect to such Company.

3.8Employee Benefits.  Except as disclosed in Presbia PLC’s filings with the SEC
or in writing to Buyer, each Company does not have and none of its current or
former employees are covered by, any bonus, deferred compensation, pension,
profit-sharing, retirement, insurance, stock purchase, stock option or any other
fringe benefit plan, arrangement or practice, other than standard health
benefits, or any other employee benefit plan, as defined in section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), whether
formal or informal.  Neither Company has any commitment to create any
retirement, pension or compensation plan, arrangement or practice.  The
requirements of section 4980B of the Internal Revenue Code of 1986, as amended
(the “Code”), and Part 6 of Subtitle B of Title I of ERISA have been satisfied
with respect to each Company Plan.

3.9Change of Control Payments.  Neither the execution and delivery of this
Agreement or any of each Company’s Closing Documents nor the consummation of the
Transactions will result in any payment (including, without limitation,
severance, unemployment compensation, golden parachute, bonus or otherwise)
becoming due to any officer, director, independent contractor, consultant, agent
or employee of either Company.

3.10Litigation.  Except as otherwise disclosed in writing to Buyer, there is no
suit, action or proceeding pending, threatened or appealable against either
Company before any court, arbitrator, or before any governmental department,
commission, board, agency, or instrumentality that could reasonably be expected
to have a material adverse effect, and neither Company has received any written
notice that any such suit, action or proceeding is threatened.  Neither Company
is subject to any judgment, order or decree of any court, arbitrator, or
Governmental Entity.

-8-

 

--------------------------------------------------------------------------------

 

 

3.11Intellectual Property.

3.11.1Each Company has provided to Buyer access to or copies of a true and
complete list of (i) all Intellectual Property Rights that are registered,
filed, or issued under the authority of any Governmental Entity, including all
patents, registrations for trade names, logos, trademarks, or service marks,
registrations for copyright, internet domain names, and all applications of the
foregoing, in which either Company has or purports to have an ownership interest
of any nature (whether exclusively, jointly with another Person, or otherwise)
(collectively herein, “Registered IP”); (ii) the jurisdiction in which such item
of Registered IP has been registered or filed and the applicable registration or
serial number; and (iii) any other Person that has an ownership interest in such
item of Registered IP and the nature of such ownership interest.  True and
complete copies of all applications, and all correspondence to and from the
relevant Governmental Entity and each Company in the possession of each Company
that, to the Knowledge or each Company, materially and adversely affect the
scope, registerability or validity of the subject Registered IP, and official
actions taken by the relevant Governmental Entity related to each such item of
Registered IP have been made available to Buyer.

3.11.2Copies of written agreements in the possession of either Company pursuant
to which software, technology, content, patents, trademarks, or other materials
(other than off‑the‑shelf software), that are licensed to either Company and are
material to the business of either Company have been made available to Buyer.

3.11.3Neither Company is bound by, and no Company IP is subject to, any contract
containing any covenant or other provision that in any way limits or restricts
the ability of either Company to use, exploit, assert, or enforce any Company IP
anywhere in the world.

3.11.4The Companies and, to the Companies’ Knowledge, all third parties are in
compliance in all material respects with each contract involving Intellectual
Property Rights.  No event has occurred which with notice or lapse of time would
constitute a material breach or default or permit termination, modification or
acceleration under any such contract.

(a)Each Company exclusively owns all right, title, and interest to and in such
Company’s IP (other than Intellectual Property Rights exclusively licensed to
such Company, free and clear of any Liens (other than Permitted Liens).

(b)To either Company’s Knowledge (limited to the knowledge of the chief
executive officer and vice presidents of each Company), no Person is currently
infringing, misappropriating, or otherwise violating, in any material respect
any of its IP.  To each Company’s Knowledge, there is no pending actual,
alleged, or suspected infringement or misappropriation of any of its Company IP.

(c)Neither Company has infringed or misappropriated and is not currently
infringing (directly, contributorily, by inducement, or otherwise) or
misappropriating any Intellectual Property Right of any other Person in any
material respect.

-9-

 

--------------------------------------------------------------------------------

 

 

(d)As used herein:

“Intellectual Property” means and includes all algorithms, apparatus, databases
and data collections, diagrams, inventions (whether or not patentable),
know-how, logos, marks (including brand names, product names, logos, and
slogans), methods, network configurations and architectures, processes,
proprietary information (including Customer Lists, financial data, marketing
strategies, and product development roadmaps), protocols, schematics,
specifications, software, software code (in any form including source code and
executable or object code), subroutines, user interfaces, techniques, URLs, web
sites, works of authorship, and other forms of technology (whether or not
embodied in any tangible form and including all tangible embodiments of the
foregoing such as instruction manuals, laboratory notebooks, prototypes,
samples, studies, and summaries).

“Intellectual Property Rights” means and includes all rights of the following
types, which may exist or be created under the laws of any jurisdiction in the
world:  (a) rights associated with original works of authorship (including
software in any form, including source code and executable or object code),
including copyrights and moral rights; (b) trademark and trade name rights,
domain name rights and similar rights; (c) trade secret rights, including any
trade secret rights with respect to algorithms, inventions (whether or not
patentable), know-how, methods, processes, proprietary information (including
Customer Lists, financial data, marketing strategies, and product development
roadmaps), protocols, schematics, specifications, software, and techniques; (d)
patents and similar industrial property rights; (e) other proprietary rights of
every kind and nature (including proprietary rights in databases, and data
collections); and (f) all registrations, renewals, extensions, combinations,
divisions, or reissues of, and applications for, any of the rights referred to
in clauses (a) through (f) above.

4.REPRESENTATIONS AND WARRANTIES OF BUYER.

Buyer hereby represents and warrants to the Companies as follows:

4.1Organization and Good Standing.  Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the State of California,
its state of formation.  Buyer has full corporate power and authority to own and
operate its properties and assets and to conduct its business as now conducted.

4.2Authority; No Conflict.

4.2.1Each of this Agreement and Buyer’s Closing Documents constitutes the legal,
valid and binding obligation of Buyer (to the extent Buyer is a party thereto),
enforceable against it in accordance with its terms.  Buyer has the absolute and
unrestricted right, power, and authority to execute and deliver each of this
Agreement and Buyer’s Closing Documents to which it is a party and to perform
its obligations hereunder and thereunder.  The execution and delivery of this
Agreement and Buyer’s Closing Documents (to the extent Buyer is a party
thereto), and the consummation and performance of the Transactions (to the
extent

-10-

 

--------------------------------------------------------------------------------

 

 

applicable to Buyer), has been authorized by all necessary corporate action on
the part of Buyer.  This Agreement and the Buyer’s Closing Documents (on the
Closing Date) have been duly executed and delivered by Buyer (to the extent
Buyer is a party thereto).

4.2.2Neither the execution and delivery of this Agreement or any of the Buyer’s
Closing Documents by Buyer, nor the consummation or performance of any of the
Transactions by Buyer, will, directly or indirectly, give any person or entity
the right to prevent, delay or otherwise interfere with any of the Transactions
pursuant to:  (i) any provision of Buyer’s Organizational Documents; (ii) any
resolution adopted by the board of directors (or other governing body) or the
stockholders of Buyer; (iii) any applicable law, statute, ordinance, rule or
regulation of any jurisdiction; (iv) any order, writ, judgment, injunction,
ruling, award or decree of any Governmental Entity; or (v) any agreement,
arrangement or understanding to which Buyer is a party or by which Buyer may be
bound.  Buyer is not required to give any notice to or obtain any consent from
any person or entity in connection with the execution and delivery of this
Agreement or the Buyer’s Closing Documents or the consummation or performance of
any of the Transactions.

4.3Investment Intent.  Buyer is purchasing the Shares for Buyer’s own account
and not with a view to or for sale in connection with any distribution of the
Shares.

4.4Accredited Investor Status.  At the time Buyer was offered the Shares and
Warrants, it was, and as of the date hereof it is, and on each date on which it
exercises any Warrants, it will be an “accredited investor” as defined in Rule
501(a) (1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act.

4.5Access to Information.  Buyer acknowledges that it has had the opportunity to
review the Agreement (including all exhibits and schedules thereto) and the SEC
Reports and has been afforded, (i) the opportunity to ask such questions as it
has deemed necessary of, and to receive answers from, representatives of the
Companies concerning the terms and conditions of the offering of the Securities
and the merits and risks of investing in the Securities; (ii) access to
information about the Companies and their financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Companies possess or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment.

5.SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  All representations and
warranties in this Agreement shall survive the Closing Date.  The right to
indemnification, reimbursement or other remedy based on such representations and
warranties will not be affected by any investigation conducted by the Parties.

6.COVENANTS.  As covenants that will survive the Closing;

6.1Actions Requiring Buyer Consent.  Save where in the case of PLC the taking of
such action is determined by or within the control of its shareholders, and
subject to applicable law, each Company covenants that in respect of itself it
shall not, without first obtaining Buyer’s approval (by vote or written consent
as provided by law):

-11-

 

--------------------------------------------------------------------------------

 

 

6.1.1effect any alteration, repeal, change or amendment of the rights,
privileges or preferences of the Shares in a manner that adversely affects the
rights, privileges or preferences of the Shares or any series thereof;

6.1.2amend, modify or repeal any provision of the Constitution or the Restated
Certificate or bylaws in a manner that adversely affects the powers, preferences
or rights of the Shares;

6.1.3agree to any debt financing in an amount in excess of US$8,000,000;

6.1.4execute any guaranty:

6.1.5consent to any merger or dissolution of either Company;

6.1.6settle any lawsuit or civil investigation requiring the payment of more
than US$1,000,000; or

6.1.7execute any document or enter into any arrangement that has a potential
liability to the Company in excess of US$1,000,000.

6.2Affirmative Covenants.  The Companies shall, jointly and severally, cause
compliance with all terms of the Shares, including all payment obligations
regarding dividends, liquidation preferences and redemption.

7.GENERAL PROVISIONS.

7.1Expenses.  Presbia PLC shall pay all costs and expenses incurred or to be
incurred by it in negotiating and preparing this Agreement (and other agreements
and documents referred to herein) and in closing and in carrying out the
Transactions.  If any legal action or other proceeding is brought for the
enforcement of this Agreement, or because of an alleged dispute, breach,
default, or misrepresentation in connection with any of the provisions of this
Agreement, or because of a Party’s involvement in a bankruptcy proceeding, the
successful or prevailing party or parties shall, subject to applicable law, be
entitled to recover reasonable attorneys’ fees and other costs incurred in that
action or proceeding, in addition to any other relief to which it or they might
be entitled.

7.2Notices.  All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given (a) when
delivered by hand, (b) when sent by facsimile, provided there is an electronic
printed confirmation of transmission and a copy is mailed by U.S. certified mail
or other similar non-U.S. mail service, return receipt requested; (c) three days
after being sent by Certified U.S. Mail, return receipt requested, or (d) one
day after deposit with a nationally recognized overnight delivery service, in
each case to the appropriate addresses and facsimile numbers set forth below (or
to such other addresses and facsimile numbers as a Party may designate by notice
to the other Parties):

-12-

 

--------------------------------------------------------------------------------

 

 

Presbia PLC or USA:

Presbia PLC
8845 Irvine Center Drive
Suite 100
Irvine, CA 92618
Attn:  Mark Yung

Presbia USA, Inc.
8845 Irvine Center Drive
Suite 100
Irvine, CA 92618
Attn:  Mark Yung

With Copy to:

Lowenstein Sandler LLP
One Lowenstein Drive
Roseland New Jersey 07068
Attn:  David L. Goret

Buyer:

Richard Ressler
c/o Orchard Capital Corporation
4700 Wilshire Blvd.
Los Angeles, CA 90010

With a copy to:

Fragner Seifert Pace & Winograd LLP
601 South Figueroa Street, Suite 2320
Los Angeles, CA 90017
Attention:  Matthew C. Fragner

7.3Waiver.  The rights and remedies of the Parties to this Agreement are
cumulative and not alternative and shall be in addition to every other remedy
given hereunder, under any of the agreements referred to herein or now or
hereafter existing at law or in equity or by statute or otherwise.  Neither the
failure nor any delay by any Party in exercising any right, power, or privilege
under this Agreement or any of the agreements and documents referred to in this
Agreement will operate as a waiver of such right, power, or privilege, and no
single or partial exercise of any such right, power, or privilege will preclude
any other or further exercise of such right, power, or privilege or the exercise
of any other right, power, or privilege.

7.4Entire Agreement and Modification.  This Agreement supersedes all prior oral
or written agreements between the Parties with respect to its subject matter and
constitutes (along with the agreements and documents referred to in this
Agreement) a complete and exclusive statement of the terms of the agreement
between the Parties with respect to its subject matter.  This Agreement may not
be amended except by a written agreement executed by the Party to be charged
with the amendment.

-13-

 

--------------------------------------------------------------------------------

 

 

7.5Assignments, Successors, and No Third-Party Rights.  None of the Parties may
assign any of its rights under this Agreement without the prior consent of the
other Parties, provided that Buyer may assign all or any of its rights hereunder
to an affiliated party.  Subject to the preceding sentence, this Agreement will
apply to, be binding in all respects upon, and inure to the benefit of the
successors and permitted assigns of the Parties.  Nothing expressed or referred
to in this Agreement will be construed to give any person or entity other than
the Parties to this Agreement any legal or equitable right, remedy, or claim
under or with respect to this Agreement or any provision of this Agreement.

7.6Severability.  If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect.  Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

7.7Section Headings, Construction.  The headings of Sections in this Agreement
are provided for convenience only and will not affect its construction or
interpretation.  All references herein to sections, paragraphs and exhibits
shall, unless otherwise expressly stated, mean sections and paragraphs in, and
exhibits attached to, this Agreement.  All words used in this Agreement will be
construed to be of such gender or number as the circumstances require.  Unless
otherwise expressly provided, the word “including” does not limit the preceding
words or terms.

7.8Confidentiality of Agreements.  The Parties shall keep the terms of this
Agreement and the other agreements contemplated by this Agreement confidential
and will not, without the prior written consent of the other Parties or as
required in any judicial proceeding, disclose such terms to any person or entity
other than their accountants and attorneys who agree to be bound by this
confidentiality provision; provided, however, that the foregoing confidentiality
obligation will terminate with respect to any information that becomes generally
available to the public through no fault of any of the Parties or their
respective representatives, accountants or attorneys.

7.9Governing Law; Venue; Jurisdiction.  This Agreement will be governed by and
construed under the laws of the California without regard to conflicts of laws
principles.  Venue for any action relating to the transaction contemplated by
this Agreement or the interpretation or enforcement of any of the provisions of
this Agreement shall be in Los Angeles County, State of California.  Each of the
parties to this Agreement consents of the jurisdiction of the courts of the
State of California and agrees that service of process may be affected by
delivery of a summons to the agent for service of process on record for such
party in the office of the California Secretary of State or, if no such agent is
on record, to the address set forth for the party in the notice section of this
Agreement.

7.10Attorneys’ Fees.  Subject to Section 8, in the event of any dispute
regarding this Agreement, the prevailing party shall be entitled to attorneys’
fees as awarded by the court having jurisdiction.

-14-

 

--------------------------------------------------------------------------------

 

 

7.11Joint and Several Liability.  The obligations of Presbia USA and Presbia PLC
shall be joint and several and may be enforced by Buyer against either or both
of the Companies under this Agreement.

7.12Counterparts.  This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.

7.13No Strict Construction.  The language used in this Agreement will be deemed
to be the language chosen by the Parties to express their mutual intent, and no
rule of strict construction will be applied against any Party.

7.14Further Assurances.  Each Party agrees that it will without further
consideration execute and deliver such other documents and take such other
action, whether prior or subsequent to Closing, as may be reasonably requested
by another Party to consummate more effectively the purposes or subject matter
of this Agreement.

8.Judicial Reference. The parties agree that any dispute or controversy arising
out of or relating to this Agreement, or to the interpretation, performance, or
breach thereof, shall be heard and decided exclusively by means of a reference
pursuant to Section 638 et seq. of the Code of Civil Procedure of the State of
California. Such reference shall be made to a retired judge of the Superior
Court of the State of California (the “Referee”) who shall hear such dispute or
controversy until the final determination thereof pursuant to Article VI,
Section 21, of the California Constitution, Section 638 et seq. of the
California Code of Civil Procedure, and Rule 244(a) of the California Rules of
Court. The term “Referee” as used herein is intended to refer to and include the
term “Temporary Judge” as used in the said provisions of the California
Constitution and the California Rules of Court.  The Referee shall be selected
by mutual agreement of the parties from the list of retired judges maintained by
the Superior Court of the State of California for the County of Los Angeles. If
the parties are unable to agree upon a retired judge to serve as the Referee,
then upon petition by either party to the presiding judge of the Superior Court
of the State of California for the County of Los Angeles (or such other judge as
the presiding judge may designate for such purpose), such judge shall in his or
her sole discretion select the particular retired judge who shall serve as the
Referee. The cost of the Referee shall initially be divided equally between the
parties, it being understood and agreed that, upon judgment, the prevailing
party shall be entitled to reimbursement from the other party of all costs of
litigation, including the cost of the Referee.

9.Disclosure and Waiver of Conflict of Interest.  The parties to this Agreement
acknowledge that Fragner Seifert Pace & Winograd LLP (“FSPW”) has represented
Buyer in connection with the transactions contemplated by this Agreement, and
that FSPW has previously represented the Companies and their predecessors in
certain real estate and/or corporate matters.  The parties each acknowledge that
FSPW’s representation of Buyer without obtaining a waiver of the foregoing
conflict of interest would not be permissible under California law, and each
party hereby waives such conflict of interest and agrees that FSPW may represent
Buyer in connection with this transaction.  In addition, each party consents to
any current or future representation by FSPW of Buyer or either or both of the
Companies in connection with any matter.  The parties to this Agreement
acknowledge that Lowenstein Sandler LLP (“LS”) has represented the Companies in
connection with the transactions contemplated by this Agreement, and that LS has
previously

-15-

 

--------------------------------------------------------------------------------

 

 

represented and does represent Buyer and its affiliates in connection with other
transactions and/or matters.  The parties each acknowledge that LS’s
representation constitutes a conflict of interest and without obtaining a waiver
of the foregoing conflict of interest would not be permissible under California
law, and each party hereby waives such conflict of interest and agrees that LS
may represent the Companies in connection with this transaction and Buyer and
its affiliates in connection with other transactions and/or matters.  In
addition, each party consents to any current or future representation by LS of
Buyer or either or both of the Companies in connection with any matter.

[signatures on next page]

 




-16-

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this Securities Purchase &
Exchange Agreement as of the date first written above.

Presbia PLC:

PRESBIA PLC
an Irish incorporated public limited company

By: /s/ Mark Yung

Name: Mark Yung

Title: Chief Executive Officer

Presbia USA:
Presbia USA, Inc.
a Delaware corporation

By: /s/ Mark Yung

Name: Mark Yung

Title: Chief Executive Officer

Buyer:

/s/ Richard Ressler

Richard Ressler

 

-17-

 